DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1 and 11 have been amended, claims 7, 13, and 14 have been canceled, claims 21-23 have been added, claims 1-6, 8-12, and 15-23 remain pending, and claims 3, 11, 12, and 15-20 are withdrawn from consideration.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 8, 10, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, 21, and 22 of copending Application No. 16/428002 in view of Smith et al. (US 8,839,530), herein Smith. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the co-pending application, except for a tensile component disposed in the interior cavity and secured to opposing inner surfaces of the polymeric bladder. Smith teaches an article of footwear (footwear 10) comprising: a strobel (lasting element 40) including: a polymeric bladder defining an interior cavity and configured to retain a fluid in the interior cavity, the polymeric bladder having a peripheral flange (flange 45) extending around at least a portion of a perimeter of the interior cavity; a tensile component (tensile member 46) disposed in the interior cavity and secured to opposing inner surfaces of the polymeric bladder; and a lasting component (reinforcing element 64) configured to extend along the peripheral flange around the at least a portion of the perimeter of the interior cavity; wherein the lasting component is secured to the peripheral flange (column 3, lines 52-67; column 4, lines 11-31; column 8, lines 23-36; Fig. 5A, 13A, 14I). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed . 
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 4, 8-10, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 21, and 22 of copending Application No. 16/428010 in view of Smith. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the co-pending application, except for a lasting component configured to extend along the peripheral flange around the at least a portion of the perimeter of the interior cavity; wherein the lasting component is secured to the peripheral flange. Smith teaches an article of footwear (footwear 10) comprising: a strobel (lasting element 40) including: a polymeric bladder defining an interior cavity and configured to retain a fluid in the interior cavity, the polymeric bladder having a peripheral flange (flange 45) extending around at least a portion of a perimeter of the interior cavity; a tensile component (tensile member 46) disposed in the interior cavity and secured to opposing inner surfaces of the polymeric bladder; and a lasting component (reinforcing element 64) configured to extend along the peripheral flange around the at least a portion of the perimeter of the interior cavity; wherein the lasting component is secured to the peripheral flange (column 3, lines 52-67; column 4, lines 11-31; column 8, lines 23-36; Fig. 5A, 13A, 14I). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a lasting component, as taught by Smith, in order to provide reinforcement of the flange.  
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 8,839,530), herein Smith.
Smith discloses an article of footwear (footwear 10) comprising: a strobel (lasting element 40) including: a polymeric bladder defining an interior cavity and configured to retain a fluid in the interior cavity, the polymeric bladder having a peripheral flange (flange 45) extending around at least a portion of a perimeter of the interior cavity; wherein the peripheral flange defines a groove (groove formed at bond 44, as seen in Fig. 9A, 9B) extending along the peripheral flange; a tensile component (tensile member 46) disposed in the interior cavity and secured to opposing inner surfaces of the polymeric bladder; and a lasting component (perimeter edge 34 of upper 30) configured to extend along the peripheral flange around the at least a portion of the perimeter of the interior cavity; wherein the lasting component is secured to the peripheral flange (as seen in Fig. 5A, 5B); the polymeric bladder includes a first polymeric sheet (first barrier portion 42) and a second polymeric sheet (second barrier portion 43); the first polymeric sheet is bonded to the second polymeric sheet at the peripheral flange; the tensile component includes a first tensile layer (upper textile layer 47), a second tensile layer (lower .
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 2, 4, 8-10, 21, and 22 are free of art rejections but are subject to a double patenting rejection.
Response to Arguments
Applicant’s arguments, see pages 13-15, filed 04/30/2021, with respect to claim 7 have been fully considered and are persuasive.  The 35 USC 103 rejection of claim 7 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732